Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   JAMES EVERETT SHELTON and
   GEORGE MOORE, individually on behalf
   of herself and all others similarly situated,

                          Plaintiffs,
                                                         Case No. 0:19-cv-61787-RKA
   vs.

   SECURITY SYSTEMS, INC. D/B/A SAFE
   HOME SECURITY, a Connecticut
   company SAFEGUARD SECURITY &
   SURVEILLANCE INC., a Connecticut
   company, FIVE DIAMOND SECURITY,
   LLC, A Florida Company, and FRANK
   ERICKSON,

                     Defendants.
   __________________________________

     DEFENDANTS SECURITY SYSTEMS, INC.’S AND SAFEGUARD SECURITY &
       SURVEILLANCE INC.’S MOTION TO DISMISS PLAINTIFFS’ AMENDED
     COMPLAINT FOR LACK OF PERSONAL JURISDICTION AND REQUEST FOR
                            JUDICIAL NOTICE

         Defendants Security Systems, Inc. (“SSI”) and Safeguard Security & Surveillance, Inc.

  (“Safeguard”) (collectively, “Defendants”), by and through their undersigned counsel, respectfully

  move to dismiss the claims filed against them by Plaintiffs, James Everett Shelton and George

  Moore, in the First Amended Class Action Complaint (“Amended Complaint”) [D.E. 19] pursuant

  to Rule 12(b)(2), Federal Rules of Civil Procedure, for lack of personal jurisdiction. Florida has

  little, if any connection to or interest in the outcome of the claims by the non-resident Plaintiffs

  against SSI and Safeguard, non-resident corporations. This Court cannot exercise personal

  jurisdiction over Defendants under either the Florida Long-Arm Statute or the Due Process Clause.

  Accordingly, Plaintiffs’ claims against SSI and Safeguard should be dismissed.



                                                   1
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 2 of 12



  I.     REQUEST FOR JUDICIAL NOTICE

         A court is permitted to take judicial notice of “adjudicative facts” that are capable of

  accurate and ready determination by resort to sources whose accuracy cannot reasonably be

  questioned.” Fed. R. Evid. 201. The court may take judicial notice of matters of public record,

  including “notice of the state and federal court proceedings.” Cunningham v. Dist. Attorney's

  Office for Escambia County, 592 F.3d 1237, 1255 (11th Cir. 2010). Judicially noticed facts are

  properly considered in the context of a motion to dismiss. Id. Defendants request that the Court

  take judicial notice of the Complaint and Notice of Dismissal, filed in the matter of George Moore

  v. Security Systems, Inc., Case No. 1:19-cv-4752, United States District Court, Northern District

  of Illinois, attached hereto as Exhibits A and B, respectively.

  II.    STATEMENT OF FACTS

         Plaintiffs, James Everett Shelton and George Moore, bring this action against SSI and

  Safeguard as well as against co-defendants, Five Diamond Security, LLC (“Five Diamond”) and

  Frank Erickson, for alleged violations of the TCPA based on telephone calls Plaintiffs allegedly

  received from Defendants or their agents. SSI and Safeguard are providers of residential and

  commercial security alarm systems and services.            (D.E. 19 ¶ 64.)      Both Defendants are

  incorporated in Connecticut and have their principal place of business in Connecticut. (Id. ¶¶ 9-

  10.) Plaintiff alleges that SSI installs alarm systems in Florida and is registered to do business in

  Florida. (Id. ¶ 9.) Plaintiffs allege that Safeguard “places telemarketing calls into this District, and

  was previously registered to do business in this District.” (Id. ¶ 10.)

         Defendant Five Diamond Security, LLC (“Five Diamond”) is a Florida limited liability

  company with a principal place of business in Pompano Beach, Florida. (Id. at ¶ 8.) Plaintiffs

  allege that SSI hired Safeguard and Five Diamond to solicit new customers through telemarketing,



                                                     2
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 3 of 12



  and that SSI exercises a degree of control over those telemarketing efforts. (D.E. 19 ¶¶ 72-79.)

  No other connections between SSI or Safeguard and Five Diamond are alleged.

         Plaintiff James Everett Shelton (“Shelton”) is a Pennsylvania resident who allegedly

  received the telephone calls at issue on a cellular telephone bearing a Pennsylvania area code (484).

  (D.E. 19 ¶ 33.) Plaintiff George Moore (“Moore”) is an Illinois resident who received the allegedly

  violative phone calls on a residential landline with an Illinois area code. (D.E. 19 ¶ 48.) Neither

  Shelton nor Moore allege that they received the phone calls at issue in the state of Florida.

         On July 16, 2019, Moore brought suit against SSI and Safeguard in the Northern District

  of Illinois (the “Illinois case”) for alleged violations of the Telephone Consumer Protection Act

  (“TCPA”). (Ex. A.) On July 17, 2019, Shelton brought suit against Five Diamond and Rapid

  Response Monitoring Services Inc., a New York company, for similar alleged violations of the

  TCPA. (D.E. 1.) On August 30, 2019, seemingly in an attempt to avoid the procedural hurdles of

  establishing jurisdiction over non-resident class members in the Seventh Circuit, Moore

  voluntarily dismissed that Illinois case. (Ex. B.) That same day, Shelton moved to join Moore to

  this litigation and to add SSI and Safeguard as defendants. (D.E. 14.) On September 10, 2019,

  Plaintiffs filed their Amended Complaint with leave of the Court. (D.E. 18; D.E. 19.)

  III.   PLAINTIFFS HAVE NO LEGAL OR FACTUAL BASIS TO ESTABLISH
         PERSONAL JURISDICTION OVER DEFENDANTS
         Plaintiffs have brought suit in the Southern District of Florida despite the allegations set

  forth in the Amended Complaint having little, if any connection to the state of Florida. Indeed,

  neither Plaintiffs, SSI, nor Safeguard are Florida residents. But this transparent attempt to seek a

  more favorable forum in Florida is, among other things, misguided insofar as this Court lacks

  personal jurisdiction over SSI and Safeguard. First, Plaintiffs cannot establish specific personal

  jurisdiction over Defendants because there is no nexus whatsoever between Plaintiffs claims and


                                                   3
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 4 of 12



  the state of Florida. Plaintiffs do not allege that the phone calls at issue were placed from or into

  Florida. Indeed, Shelton is a Pennsylvania resident who received the alleged telemarketing phone

  calls on a telephone bearing a Pennsylvania area code. And Moore, an Illinois resident, received

  the phone calls on a landline bearing an Illinois area code. Thus, the suit does not arise out of or

  relate to any contacts SSI or Safeguard may have, if any, with Florida.

         Second, this Court does not have general jurisdiction over Defendants, who are both

  incorporated in and have their principal places of business in Connecticut. While Plaintiffs allege

  that Defendants install alarm systems in Florida and are (or previously were) registered to do

  business in Florida, courts in this Circuit have repeatedly held that registration and minimal sales

  are not enough to render a defendant essentially “at home” in Florida and are thus insufficient to

  satisfy the requirements for general jurisdiction under the Florida Long-Arm Statute or the Due

  Process Clause of the Fourteenth Amendment. Nor can Plaintiffs impute general jurisdiction from

  Five Diamond, a Florida limited liability company, to SSI or Safeguard insofar as, on the face of

  the Amended Complaint, Five Diamond is a separate company that is not wholly owned and

  controlled by Defendants.

         A.      Legal Standard for Personal Jurisdiction

         The existence of personal jurisdiction is a question of law, for determination by the court.

  Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1217 (11th Cir. 2009). A plaintiff seeking

  to establish personal jurisdiction over a nonresident defendant “bears the initial burden of alleging

  in the complaint sufficient facts to make out a prima facie case of jurisdiction.” Louis Vuitton

  Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013) (quoting United Techs. Corp. v.

  Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)). “[V]ague and conclusory allegations . . . are




                                                   4
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 5 of 12



  insufficient to establish a prima facie case . . . .” Snow v. DirecTV, Inc., 450 F.3d 1314, 1318 (11th

  Cir. 2006).

          Determining whether the court has personal jurisdiction over a defendant is a two-step

  analysis. First, when jurisdiction is based on a federal question arising under a statute that is silent

  regarding service of process, as is the case here, see 47 U.S.C. § 227(b), “Rule 4(e) of the Federal

  Rules of Civil Procedure directs [courts] to look to the state long-arm statute in order to determine

  the existence of personal jurisdiction.” Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626-

  27 (11th Cir. 1996). Florida’s long-arm statute provides two ways in which a defendant may be

  subject to the jurisdiction of the state’s courts. Waite v. AII Acquisition Corp., 901 F.3d 1307,

  1312 (11th Cir. 2018).       A defendant is subject to “specific personal jurisdiction—that is,

  jurisdiction over suits that arise out of or relate to a defendant's contacts with Florida”—for conduct

  specifically enumerated in the statute. Id. (citing Fla. Stat. § 48.193(1)(a) (“Florida Long-Arm

  Statute”)). A defendant is subject to “general personal jurisdiction—that is, jurisdiction over any

  claims against a defendant, whether or not they involve the defendant's activities in Florida—if the

  defendant engages in ‘substantial and not isolated activity’ in Florida.” Waite, 901 F.3d at 1312

  (quoting Fla. Stat. § 48.193(2)).

          Even if personal jurisdiction is found to arise pursuant to the Florida Long-Arm Statute,

  the second part of the inquiry involves whether jurisdiction is proper under the Due Process Clause

  of the Fourteenth Amendment. The due process analysis asks whether the party has “minimum

  contacts” with the state of Florida, and “whether the exercise of this jurisdiction over her would

  offend traditional notions of fair play and substantial justice.” Sculptchair, 94 F.3d at 630-31; see

  also Int'l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158, 90 L. Ed. 95 (1945).

  Whether a party has minimum contacts is determined by looking at the following factors: 1) the



                                                     5
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 6 of 12



  contacts must be related to the plaintiff's cause of action or have given rise to it; 2) the contacts

  must involve some purposeful availment of the privilege of conducting activities within the forum,

  thereby invoking the benefits and protections of its laws; and 3) the defendant’s contacts within

  the forum state must be such that she should reasonably anticipate being haled into court there.

  Sculptchair, 94 F.3d at 631; see also Burger King v. Rudzewicz, 471 U.S. 462, 105 S. Ct. 2174, 85

  L.Ed.2d 528 (1985). When determining whether the exercise of jurisdiction would offend

  traditional notions of fair play and substantial justice, courts “must consider the burden on the

  defendant, the interests of the forum State, and the plaintiff's interest in obtaining relief.” Asahi

  Metal Indus. Co. v. Superior Court of California, 480 U.S. 102, 113, 107 S. Ct. 1026, 1032, 94

  L.Ed.2d 92 (1987).

         B.      This Court Does Not Have Specific Personal
                 Jurisdiction Over Safeguard and SSI

         Specific jurisdiction requires a connection between defendant’s contacts with the forum

  and with the plaintiff’s claims. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

  915, 923 (2011) (citing Int’l Shoe, 326 U.S. at 318); Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014).

  But Plaintiffs do not even attempt to plead that their claims “arise out of or relate to” any contacts

  that SSI or Safe Home may have with Florida. Cf. Fla. Stat. § 48.193(1)(a). In fact, the Amended

  Complaint is abundantly clear that neither Plaintiff has any connection to Florida. Shelton and

  Moore concede that they are citizens of Pennsylvania and Illinois, respectively. (D.E. 19 ¶¶ 6-7.)

  While the Amended Complaint is conspicuously silent as to where Plaintiffs allegedly received

  the phone calls in question, Shelton’s phone number has a Pennsylvania area code and Moore’s

  phone number is a residential landline with an Illinois area code.            (D.E. 19 ¶¶ 33, 48.)

  Consequently, even if Plaintiffs resided in Florida (which according to the Amended Complaint,

  they do not), they would still be unable to demonstrate that SSI or Safeguard engaged in conduct

                                                    6
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 7 of 12



  aimed at Florida because they have telephone numbers with out-of-state area codes. See Eisenband

  v. Starion Energy, Inc., No. 9:17-cv-80195-KAM, 2018 U.S. Dist. LEXIS 79572, at *17-18 (S.D.

  Fla. May 11, 2018) (“Defendant's telephone call to a New Jersey telephone number does not

  establish purposeful availment with respect to this forum.”).

         The Amended Complaint contains zero allegations connecting either Plaintiff to Florida,

  and, thus, this Court cannot exercise specific personal jurisdiction over Defendants on their claims.

  See Lee v. Branch Banking & Trust Co., No. 1:18-cv-21876-RNS, 2018 U.S. Dist. LEXIS 186340,

  at *10 (S.D. Fla. Oct. 31, 2018) (finding no specific jurisdiction over plaintiff’s TCPA claims

  where “[n]one of those Plaintiffs are Florida citizens and, based on the Amended Complaint's

  allegations, it would be unreasonable to infer that the allegedly offending calls to those Plaintiffs

  were made to or from Florida, or otherwise arose from [defendant’s] operations in the state”);

  Pagano v. Quicken Loans, Inc., No. 3:18-cv-117-J-20JBT, 2018 U.S. Dist. LEXIS 120933, at *7-

  8 (M.D. Fla. Jul. 18, 2018) (holding that the court did not have specific jurisdiction over plaintiff’s

  TCPA claims where plaintiff was a California resident and received the challenged calls in

  California); Michaels v. Micamp Merch. Servs., No. 6:13–cv–1920–Orl–37DAB, 2013 U.S. Dist.

  LEXIS 183996, at *7-8 (M.D. Fla. Dec. 19, 2013) (holding that the court did not have personal

  jurisdiction over plaintiff’s TCPA claim where “the allegations establish that the phone calls —

  the allegedly tortious acts — were not placed or received in Florida”).

         The Amended Complaint further alleges that SSI is registered to do business in Florida and

  installs alarms systems in Florida, and that Safeguard was previously registered to do business in

  Florida and places telemarketing calls into Florida. (D.E. 19 ¶¶ 9-10.) These allegations, however,

  are insufficient to establish specific personal jurisdiction over SSI because specific jurisdiction “is

  confined to adjudication of issues deriving from, or connected with, the very controversy that



                                                    7
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 8 of 12



  establishes jurisdiction.” Lee, 2018 U.S. Dist. LEXIS 186340, at *10 (quoting Goodyear, 564 U.S.

  at 919); see also Louis Vuitton, 736 F.3d at 1352 (“specific personal jurisdiction authorizes

  jurisdiction over causes of action arising from or related to the defendant's actions within Florida

  and concerns a nonresident defendant's contacts with Florida only as those contacts related to the

  plaintiff's cause of action”). Accordingly, Plaintiffs fail to establish specific personal jurisdiction

  over Defendants.

         C.      Plaintiff Has Not Established that this Court has
                 General Jurisdiction over Safeguard and SSI

         The Amended Complaint alleges that “[t]he Court has personal jurisdiction over

  Defendants because of their registration with the State of Florida, by the fact that they regularly

  transact business in Florida, and because of their involvement in an illegal telemarketing scheme

  involving calls to and from Florida.” (D.E. 19 ¶ 13.) Even taken as true for purposes of this

  motion, these allegations are insufficient to establish the necessary “substantial and not isolated”

  activity within Florida necessary for this Court to exercise general personal jurisdiction over SSI

  and Safeguard. Waite, 901 F.3d at 1312 (quoting Fla. Stat. § 48.193(2)).

         "Because Florida’s long-arm provision ‘extends to the limits on personal jurisdiction

  imposed by the Due Process Clause,’” the Court need only determine whether the exercise of

  general jurisdiction over SSI and Safeguard would “exceed constitutional bounds.” Waite, 901

  F.3d at 1316 (quoting Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1204 (11th Cir.

  2015)). In Goodyear Dunlop, the Supreme Court defined those “constitutional bounds,” holding

  that “‘[a] court may assert general jurisdiction over foreign (sister-state or foreign-country)

  corporation without offending due process when their affiliations with the State are so continuous

  and systematic as to render them essentially at home in the forum State.” Goodyear Dunlop, 564

  U.S. at 919. “[E]ssentially at home” was further defined in the seminal Daimler case, where the

                                                    8
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 9 of 12



  Supreme Court held that “only a limited set of affiliations with the forum” may support such a

  finding, including the two “paradigm bases for general jurisdiction” for corporations—the place

  of incorporation and principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 137, 134

  S. Ct. 746, 187 L. Ed. 2d 624 (2014).          Most recently, the Supreme Court explained that

  corporations may only be subject to general jurisdiction in states outside of those “paradigm bases”

  in an “exceptional case.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558, 198 L. Ed. 2d 36 (2017).

  In deciding whether a case is “exceptional” under this analysis, courts must consider whether “the

  corporation’s activities in the forum closely approximate the activities that ordinarily characterize

  a corporation’s place of incorporation or principal place of business.” Waite, 901 F.3d at 1318

  (quoting Carmouche, 789 F.3d at 1205).

         As alleged by Plaintiffs, SSI and Safeguard are both Connecticut corporations and both

  maintain their principal place of business in Connecticut. (D.E. 19 ¶¶ 9-10.) Thus, neither of the

  “paradigm bases” for asserting general jurisdiction exists. Daimler, 571 U.S. at 137. Nor is this

  an “exceptional case.” Tyrrell, 137 S. Ct. at 1558. Plaintiffs do not allege that SSI’s or Safeguard’s

  “leadership was based in Florida or that the company[ies] otherwise directed [their] operations

  from Florida.” Waite, 901 F.3d at 1318. Rather, Plaintiffs only allege that SSI is registered to do

  business in Florida, that Safeguard was previously registered to do business in Florida, and that

  Defendants generally “regularly transact business in Florida.” (D.E. 19 ¶¶ 9-10, 13.) This is

  woefully insufficient to establish general jurisdiction.

         Indeed, the Eleventh Circuit has held that having a corporate agent in a forum does not

  subject the corporation to general personal jurisdiction. Consol. Dev. Corp. v. Sherritt, Inc., 216

  F.3d 1286, 1293 (11th Cir. 2000) (“The casual presence of a corporate agent in the forum is not

  enough to subject the corporation to suit where the cause of action is unrelated to the agent's



                                                    9
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 10 of 12



   activities.”). And, even if SSI’s and Safeguard’s alleged contacts with Florida could fairly be

   considered “substantial, continuous, and systematic” (which they cannot), such contacts still would

   not render Defendants “at home” in Florida or otherwise support the exercise of general

   jurisdiction by this Court. See Waite, 901 F.3d at 1318 (holding that having a distributor and

   customers in Florida, holding a seminar in Florida, maintaining an agent to receive service of

   process in Florida, and having a plant in Florida did not render defendant “at home” in the state

   for the purposes of general personal jurisdiction); Lee, 2018 U.S. Dist. LEXIS 186340, at *9

   (holding that plaintiff’s allegations that defendant bank was registered to conduct business in

   Florida and conducted significant business in Florida through numerous bank branches and ATM

   locations did not permit the court to exercise general jurisdiction over defendant). Thus, even

   taking the allegations in the Amended Complaint at face value, Plaintiffs have not established that

   this Court can exercise general jurisdiction over SSI and Safeguard.

          Nor can Plaintiffs bootstrap this Court’s apparent jurisdiction over Five Diamond, a Florida

   corporation, to achieve general personal jurisdiction over SSI and Safeguard. As an initial matter,

   the Amended Complaint does not allege that Five Diamond is a subsidiary of Defendants or that

   Five Diamond is wholly owned and controlled by Defendants. But even if it did, “generally, a

   foreign parent corporation is not subject to the jurisdiction of a forum state merely because a

   subsidiary is doing business there.” Meier ex rel. Meier v. Sun Int'l Hotels, Ltd., 288 F.3d 1264,

   1272 (11th Cir. 2002). As such, Plaintiffs have failed to establish general personal jurisdiction

   over Defendants.

          D.      Exercising Personal Jurisdiction over SSI and Safeguard Offends
                  “Traditional Notions of Fair Play and Substantial Justice”

          Even if, arguendo, the Court were to find that the Florida Long-Arm Statute conferred

   personal jurisdiction in this case, the exercise of jurisdiction would nonetheless offend traditional

                                                    10
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 11 of 12



   notions of fair play and substantial justice. This is because the allegedly violative calls were placed

   into Pennsylvania and Illinois and Defendants are Connecticut corporations. Florida does not have

   an interest in adjudicating a cause of action that did not arise in Florida or from conduct that

   occurred in Florida, and that is between plaintiffs, who are not Florida citizens, and defendants,

   who are not Florida citizens and who do not have a substantial and continuous presence in Florida.

          Moreover, the burden on SSI and Safeguard to defend a lawsuit in Florida is significant as

   Defendants are Connecticut companies without an office or substantial presence in Florida. See

   Estate of Fraser v. Smith, No. 1:04-cv-22191-AJ, 2007 U.S. Dist. LEXIS 96842, at *28 (S.D. Fla.

   Nov. 13, 2007) (holding that it offended traditional notions of fair play and substantial justice to

   exercise jurisdiction over a foreign defendant based on allegations by non-resident defendants

   involving an incident which occurred in another state). Accordingly, Plaintiffs have failed to make

   a prima facie case for the exercise of general personal jurisdiction over SSI and Safeguard.

   IV.    CONCLUSION

          Personal jurisdiction is not properly exercised over Defendants in this Court. There exists

   no factual basis upon which to subject Defendants to jurisdiction under Florida’s Long-Arm

   Statute or under general personal jurisdiction.        Moreover, the exercise of jurisdiction over

   Defendants clearly would offend principles of Due Process. Accordingly, the claims against

   Defendants should be dismissed for lack of personal jurisdiction. For the reasons set forth herein,

   Defendants’ motion should be granted in its entirety and the First Amended Class Complaint [D.E.

   19] should be dismissed with prejudice as to SSI and Safeguard.

                                          Respectfully submitted,

                                                  By: s/Susan V. Warner
                                                  Susan V. Warner
                                                  Florida Bar No. 38205
                                                  susan.warner@fisherbroyles.com

                                                     11
Case 0:19-cv-61787-RKA Document 26 Entered on FLSD Docket 10/15/2019 Page 12 of 12



                                                 FISHERBROYLES, LLP
                                                 1221 Brickell Avenue, Suite 900
                                                 Miami, FL 33131
                                                 Tel: (786) 310-0637
                                                 Counsel for Defendants Security Systems, Inc. and
                                                 Safeguard Security & Surveillance, Inc.


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 15th day of October, 2019 I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached service list in the manner specified either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                                 s/Susan V. Warner
                                                                  Susan V. Warner

                                       SERVICE LIST
           JAMES EVERETT SHELTON et al. vs. SECURITY SYSTEMS, INC. et al.
                              CASE NO: 0:19-cv-61787-RKA
                  United States District Court, Southern District of Florida

    Avi R. Kaufman                                    Manuel Kushner
    kaufman@kaufmanpa.com                             manuel@kushnerfirm.com
    Rachel E. Kaufman                                 Manuel Kushner Law Firm, PLLC
    rachel@kaufmanpa.com                              The Worth Avenue Building
    KAUFMAN P.A.                                      205 Worth Avenue, Suite 320
    400 NW 26thStreet                                 Palm Beach, FL 33480
    Miami, FL 33127                                   Counsel for Defendant Five Diamond
    Counsel for Plaintiffs James Everett Shelton      Security, LLC
    and George Moore and all others similarly
    situated




                                                    12
